Exhibit 10.1


NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT (this “Agreement”) entered into as of April 10,
2009, by and among BEACON ENERGY HOLDINGS, INC. (the “Company”) and the lenders
listed on Schedule A hereto (the “Lenders”).


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:


1.           Purchase of Notes and Warrants.  In consideration of the payment by
each of the Lenders of a lump sum in an amount equal to the principal amount set
forth opposite each Lender’s name on Schedule A hereto, the Company is issuing
to each Lender a promissory note in the form of Exhibit 1 hereto in such
respective principal amounts (collectively, the “Notes”) together with a warrant
in the form of Exhibit 2 hereto for the purchase of up to the number of shares
of the Company’s common stock, par value $0.001 per share (“Common Stock”), at a
purchase price equal to $0.01 per share, as set forth opposite each Lender’s
name on Schedule A hereto (collectively, the “Warrants”, and the shares of
Common Stock issuable thereunder, the “Warrant Shares”), all subject to
adjustment as set forth in the Warrants. Schedule A may not be amended without
the prior written consent of the holders of at least two-thirds (2/3) of the
principal amount of the Notes then outstanding (the “Requisite Approval”).


2.           Liens and Indebtedness.  To secure the Notes, the Company is
providing a Deed of Trust and Security Agreement for the benefit of Holder as of
the date hereof in the form of Exhibit 3 hereto (the “Deed of Trust”).  To
induce Lenders to purchase the Notes and Warrants pursuant to this Agreement,
the Company hereby covenants and agrees that, so long as amounts shall remain
outstanding under the Notes and until all of the Company’s obligations under the
Notes are paid and satisfied in full, the Company shall not, without the
Requisite Approval, at any time (x) create, incur, assume or suffer to exist any
Liens (other than Permitted Lien and the lien created by the Deed of Trust) upon
or with respect to its assets and the Property (as defined in the Deed of Trust)
or (y) create, incur, or suffer to exist any Indebtedness (other than under the
Notes).  For purposes of this Agreement, “Indebtedness” shall mean (a) all
Indebtedness in respect of money borrowed including, without limitation,
Indebtedness which represents the unpaid amount of the purchase price of any
property and is incurred in lieu of borrowing money or using available funds to
pay such amounts and not constituting an account payable or expense accrual
incurred or assumed in the ordinary course of business of the Company, (b) all
Indebtedness evidenced by a promissory note, bond or similar written obligation
to pay money or (c) all such Indebtedness guaranteed by the Company or for which
the Company is otherwise contingently liable. Furthermore, for purposes of this
Agreement, “Indebtedness” shall mean any obligation of the Company which, under
generally accepted accounting principles in the United Stated (“GAAP”), is
required to be shown on the balance sheet of the Company as a liability. Any
obligation secured by a mortgage, pledge, security interest, encumbrance, lien
or charge of any kind (a “Lien”), shall be deemed to be Indebtedness, even
though such obligation is not assumed by the Company.


3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Lenders as follows:


(a)           Organization and Standing.  The Company is a corporation duly
organized and validly existing under, and by virtue of, the laws of the State of
Delaware and is in good standing under such laws, and is qualified and in good
standing under the laws of each other jurisdiction in which it is required to be
so qualified.  The Company has made available to Lenders true, complete and
correct copies of its certificate of incorporation and bylaws.


(b)           Corporate Power.  The Company has all requisite corporate power
and authority to own and operate its properties and assets, and to carry on its
business as presently conducted.  The Company has all requisite legal and
corporate power and authority to execute and deliver this Agreement, the Notes,
the Warrants, the Deed of Trust and all other documents evidencing or securing
the Loan or delivered in connection with the making of the Loan (collectively,
the “Loan Documents”) and to carry out and perform its obligations under the
terms of the Loan Documents.
 
 
1

--------------------------------------------------------------------------------

 

(c)           Authorization; Validity.  The execution, delivery and performance
of the Loan Documents by the Company has been duly authorized by all requisite
corporate action and the Loan Documents constitute the valid and binding
obligations of the Company, enforceable against it in accordance with its terms,
except as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally.  The Warrants are, and the
Warrant Shares when issued shall be, duly authorized, validly issued, fully paid
and nonassessable


(d)           Compliance with Laws.  Neither the Company nor any of its
subsidiaries are in material violation of, and neither the execution, delivery
nor performance of any of the Loan Documents has or will result in a violation
of, any federal, state, local or foreign law, rule, regulation, order, judgment
or decree applicable to the Company or any of its subsidiaries.


(e)           Compliance with Other Instruments.  Neither the execution,
delivery nor performance of any of the Loan Documents has or will result in a
violation or conflict with or constitute, with or without the passage of time or
giving of notice or both, either a default under or an event that results in the
creation of any Lien under any provision of the Company’s certificate of
incorporation or bylaws or any agreement, instrument or contract to which it or
any subsidiary is a party or by which it or any subsidiary is bound.


(f)           Accurate Information.  All disclosure furnished by or on behalf of
the Company to the Lenders regarding the Company or any subsidiary, its business
and the transactions contemplated hereby, is true and correct in all material
respects.


(g)           SEC Documents; Financial Statements.  The Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Securities and Exchange Commission (the “SEC”) pursuant to
the reporting requirements of the Securities Exchange Act of 1934 (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered to the Lenders or their respective representatives true,
correct and complete copies of each of the SEC Documents not available on the
EDGAR system. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. Such financial statements
have been prepared in accordance with GAAP, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company  as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Lenders which is not included in
the SEC Documents contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.
 
(h)           Financial Condition.  Lenders have been provided with internal
consolidated financial statements of the Company and its subsidiaries as of and
for the two-month period ended February 28, 2009 (the “Feb-09 Financial
Statements”).  The Feb-09 Financial Statements, including the related notes,
have been prepared from the books and records of the Company in accordance with
GAAP consistently applied throughout the periods covered (subject to normal,
recurring year-end adjustments and the absence of notes), are complete and
correct in all material respects and fairly present the results of operations
and financial condition of the Company and the consolidated entities as of the
dates and for the periods covered thereby.  Neither the Company nor any of its
subsidiaries is obligated for any liabilities, claims or obligations, absolute
or contingent, of a nature that would be required by GAAP to be disclosed on a
consolidated balance sheet or in the notes related thereto, except for those
liabilities, claims or obligations (i) accrued or adequately reserved against in
the Feb-09 Financial Statements or (ii) incurred in the ordinary course of
business since February 28, 2009 (the “Balance Sheet Date”).
 
 
2

--------------------------------------------------------------------------------

 

(i)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of 70,000,000 shares of Common Stock, of which
31,100,000 shares are issued and outstanding, and 5,000,000 shares of preferred
stock, of which none are issued and outstanding. The Company has established the
2008 Equity Incentive Plan (the “Plan”) which allows for up to 3,000,000 shares
of the Company’s common stock to be issued upon the exercise of stock based
awards granted to officers, consultants, board members and certain other
employees of the Company and its subsidiaries from time to time. Except for
pursuant to grants under the Plan and as contemplated by this Agreement, there
are no outstanding subscriptions, warrants, options, calls, commitments or other
rights to purchase or acquire, or securities convertible into or exchangeable
for, any capital stock of the Company, or any obligation of the Company to issue
any thereof.  There are no preemptive rights with respect to the issuance or
sale of the Company’s capital stock or other equity interests or
Indebtedness.  As of the date hereof, after giving effect to the issuance of the
Warrants and the 3,000,000 shares of Common Stock issuable under the Plan, the
Warrant Shares issuable to each Lender under its Warrant shall represent not
less than (x) 10% of the Company’s total issued and outstanding shares of
capital stock, on a fully diluted, as-converted basis (for such purposes,
treating as outstanding all shares of Common Stock issuable upon the conversion
or exercise of all securities so convertible or exercisable, whether vested or
unvested), multiplied by (y) the principal amount of the Note issued to such
Lender as set forth on Exhibit A hereto, divided by (z) the aggregate principal
amount of the Notes.


4.           Representations and Warranties of the Lenders.  Each Lender hereby,
severally but not jointly, represents and warrants to the Company as follows:


(a)           Organization and Standing.  If such Lender is an entity, such
Lender is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization.


(b)           Power.  Such Lender has all requisite power and authority to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement.


(c)           Authorization; Validity.  The execution, delivery and performance
by such Lender of the transactions contemplated by this Agreement have been duly
authorized by any necessary corporate or similar action on the part of such
Lender.  This Agreement has been duly executed by such Lender and constitutes
the valid and binding obligation of such Lender, enforceable against it in
accordance with its terms, except as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally.


(d)           Own Account.  Such Lender understands that each of the Note and
the Warrant issued to such Lender is a “restricted security” and has not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or any applicable state securities law and is acquiring such Note and Warrant as
principal for its own account and not with a view to or for distributing or
reselling such Note or Warrant or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing such Note or Warrant in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Note or Warrant in violation of the Securities Act or any
applicable state securities law.


(e)           Lender Status.  At the time such Lender was offered the Note and
Warrant issued to such Lender, it was, and at the date hereof it is, and on each
date on which it exercises any Warrants it will be, either: (i) an “accredited
investor” as defined in Rule 501(a) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.
 
(f)           Experience of the Lender.  Such Lender, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Note and Warrant issued to such
Lender, and has so evaluated the merits and risks of such investment.  Such
Lender is able to bear the economic risk of an investment in the Note and
Warrant issued to such Lender and, at the present time, is able to afford a
complete loss of such investment.
 
 
3

--------------------------------------------------------------------------------

 

(g)           General Solicitation.  Such Lender is not purchasing the Note or
Warrant issued to such Lender as a result of any advertisement, article, notice
or other communication regarding such Note and Warrant published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.


(h)           Confidentiality.  Such Lender has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).


(i)           Information on Company.  Such Lender has been furnished with or
has had access at the EDGAR Website of the SEC to the Company’s periodic reports
filed with the SEC.  In addition, such Lender has received in writing from the
Company such other information concerning its operations, financial condition
and other matters as such Lender has requested, and considered all factors such
Lender deems material in deciding on the advisability of investing in the Note
and Warrant issued to such Lender.


5.           Covenants.  (a) Until payment in full of all amounts due under the
Notes, the Company shall comply with the covenants set forth on Schedule B
hereto.


(b)           Within thirty (30) days of the closing of the transactions
contemplated hereby, the Company shall obtain a Lender’s policy of title
insurance coverage (in form and substance reasonably acceptable to the Lenders)
on the Facility for the maximum coverage available, up to an amount equal to the
principal amount of the Notes.  The Company hereby agrees to take all actions
necessary, including the payment of funds, so that there is clean title to the
Facility.


(c)           Following the closing of the transactions contemplated hereby, the
Company shall file with the SEC within the required time period a Current Report
on Form 8-K relating to the transactions.


(d)           The Company shall not issue (or agree to issue) any shares of its
capital stock, or securities convertible into or exchangeable for capital stock,
in satisfaction of (whether by conversion, exchange, cancellation or otherwise)
any obligations owed by the Company or any of its subsidiaries to any affiliate
(as defined in Rule 12b-2 under the Securities Exchange Act of 1934) of the
Company at any time prior to January 1, 2010.  Further, from and after January
1, 2010, the Company may only so issue such shares or other securities to its
affiliates at not less than fair value.


(e)           Within thirty (30) days of the closing of the transactions
contemplated hereby, the Company shall obtain an ALTA survey with respect the
Facility in form and substance reasonably acceptable to the Lenders.


6.           Grant of Security Interest.  (a) On the date hereof, the Company
shall grant to the Lenders a first lien on the Company’s biodiesel production
facility located in Cleburne, Texas (the “Facility”) pursuant to the Deed of
Trust, in order to secure the payment and performance in full of all obligations
of the Company now or hereafter existing under the Note and the Deed of
Trust.  Upon the payment and performance in full of all such obligations, each
Lender shall release the lien of the Deed of Trust.


(b)           The Company agrees that the security interest granted pursuant to
Section 6(a) shall be a first priority security interest in the Facility, prior
in payment to all other indebtedness and obligations of the Company to third
parties; provided, however, that such security interest shall be pari passu with
the security interest of the holders of all the Notes.


(c)           On the date hereof, the Company shall also grant to the Lenders a
first priority security interest in the Company’s accounts receivable (the
“Receivables”), in order to secure clear title on the Facility.  Upon the
receipt by the Company of title insurance on the Facility, each Lender shall
release the security interest on the Receivables.
 
(d)           The Company shall file any and all UCC financing statements or
other documents and instruments necessary to perfect the security interests
granted herein.  In addition, the Lenders are authorized to prepare and file any
UCC financing statements and other such instruments, without the Company’s
signature to the extent permitted by law.
 
 
4

--------------------------------------------------------------------------------

 

(e)           Within fifteen (15) days of the closing of the transactions
contemplated hereby, the Company shall take all actions necessary to remove any
existing liens on the Facility.


7.  Amendments, Waivers, Consents and Remedies.  This Agreement may not be
amended or modified or the provisions hereof waived (either generally or in a
particular instance and either retroactively or prospectively) without the prior
written consent of the party against whom such amendment, modification, or
waiver is sought to be enforced; provided, however that with respect to the
Lenders, amendments, modifications and waivers must be consented to by the
Requisite Approval then outstanding and upon such approval, such amendment,
modification and waiver shall be binding upon each Lender.  The exercise of any
remedies under this Agreement may be made, only with the Requisite Approval.


8.           Miscellaneous.


(a)           Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Notes and Warrants for general corporate and working capital
purposes, including for the direct expenses of the operation of the Company’s
biodiesel production facility in Cleburne, Texas; provided, however, that the
proceeds shall not be used (i) in connection with the operation of any other
production facilities and (ii) to make payments to any affiliates of the
Company.


(b)           Expenses.  The Company shall reimburse the Lenders for their
reasonable legal fees and expenses incident to the negotiation, preparation,
execution, delivery and performance of the Loan Documents; provided that such
reimbursement shall not exceed an aggregate of $10,000.


(c)           Severability. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.


(d)           Notices and Addresses.  All notices, offers, acceptances and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressee in person, by FedEx or
similar receipted delivery, by facsimile delivery or, if mailed, postage
prepaid, by certified mail, return receipt requested, as follows:
 
To any Lender:
 
the address set forth opposite such Lender’s name on Schedule A hereto
     
To the Company:
 
Beacon Energy Holdings, Inc.
   
186 North Avenue East
   
Cranford, New Jersey 07016
   
Attn:  Carlos E. Aguero
   
Fax: (908) 497-1097
     
With a copy to:
 
Sichenzia Ross Friedman Ference LLP
   
61 Broadway, 32nd Floor
   
New York, New York 10006
   
Attn:  Harvey Kesner, Esq.
   
Fax:  (212) 930-9725

 
or to such other address as any of them, by notice to the others may designate
from time to time. Time shall be counted to, or from, as the case may be, the
delivery in person or five (5) business days after mailing.
 
(e)           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder, whether relating to
its execution, its validity, the obligations provided therein or performance,
shall be governed and interpreted according to the law of the State of New York,
without regard to principals of conflicts of law.
 
 
5

--------------------------------------------------------------------------------

 

(f)            Binding Effect; Assignment.  This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be transferred or assigned (by operation of law or otherwise) by
the parties hereto without the prior written consent of the other party. Any
transfer or assignment of any of the rights, interests or obligations hereunder
in violation of the terms hereof shall be void and of no force or effect.


(g)           Jurisdiction and Venue.  The parties (i) agree that any legal
suit, action or proceeding arising out of or relating to this Agreement shall be
instituted exclusively in the courts of the State of New York, County of New
York, (ii) waive any objection to the venue of any such suit, action or
proceeding and the right to assert that such forum is not a convenient forum,
and (iii) irrevocably consent to the jurisdiction of the courts of the State of
New York, County of New York, in any such suit, action or proceeding, and
further agree to accept and acknowledge service of any and all process which may
be served in any such suit, action or proceeding and agree that service of
process upon them mailed by certified mail to their respective addresses shall
be deemed in every respect effective service of process upon them in any such
suit, action or proceeding.


(h)           Section Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
manner, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.


[SIGNATURE PAGE FOLLOWS]

 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to be
made and entered into as of the date specified above.



 
BEACON ENERGY HOLDINGS, INC.
     
By:
     
Carlos E. Aguero
   
Chairman

 
 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Lenders
 
Name
 
Address
   
Principal Amount
   
Number of Warrant Shares
                     
 
          $ 1,500,000       3,788,888  


 
8

--------------------------------------------------------------------------------

 

SCHEDULE B


Covenants


 
1.
Reporting Requirements.  The Company shall deliver to the Holder the following:



 
(a)
    Annual audited consolidated financial statements, within 120 days of the
Company’s fiscal year end;



 
(b)
    Quarterly consolidated and consolidating financial statements within 60 days
of each quarter end;



 
(c)
    A copy of all management letters or drafts of all management letters, if
prepared by the Company’s auditors, within 30 days after receipt of the audited
statements; and



 
(d)
    The Company’s consolidated annual budget to be provided prior to the start
of each fiscal year, prepared on a monthly basis (including balance sheets,
income statements and cash flows).



2.           Leverage Ratio. The Company’s total outstanding indebtedness
(including the Notes and any and all other Indebtedness or capital leases),
divided by EBITDA, shall not exceed 3.5 to 1. This covenant shall be tested
quarterly. EBITDA shall be based on the last four quarters annualized, beginning
with the September 2010 fiscal quarter.


3.           Preemptive Rights.  Upon any issuance by the Company of (i)
Indebtedness, (ii) shares of its capital stock or (iii) securities that are
convertible or exercisable for shares of its capital stock, for cash
consideration in whole or in part (a “Subsequent Financing”), the Lenders shall
have the right, but not the obligation, to participate in whole or in part in
the Subsequent Financing on the same terms, conditions and price provided for in
the Subsequent Financing; provided, however, that Lenders shall not have such
preemptive right in connection with Indebtedness from commercial lenders that
has been approved by the necessary approval of holders of two-thirds of the
principal amount of Notes.


4.           Auditors.  The Company shall retain, and cause its annual
consolidated financial statements for FYE 2009 and beyond to be audited by, an
independent auditing firm (Friedman LLC or equivalent) reasonably acceptable to
the Lenders.

 
9

--------------------------------------------------------------------------------

 